ORIGIN l
       lfn tbe Wniteb ~tates ~ourt of jfeberal ~!aims
                                        No. 16-703C
                                   (Filed June 20, 2016)
                                 NOT FOR PUBLICATION
                                                                          FILED
 ************************
                                         *                              JIJ;'.' 2 0 2016
                                         *                             U.S. COURT OF
OLIVER-VAUGHN DOUCE                      *                            FEDERAL CLAIMS
AL-DEY,                                  *
                                         *
                    Plaintiff,           *
             v.                          *
                                         *
THE UNITED STATES,                       *
                                         *
                    Defendant.           *
                                         *
************************


                                        ORDER

      On June 16, 2016, plaintiff Oliver-Vaughn Douce Al-Dey, representing
himself, filed a complaint in this court along with a request for leave to proceed in
forma pauperis. The request to proceed in forma pauperis is hereby GRANTED,
and Mr. Douce Al-Dey is relieved of the obligation to pay the filing fee for this case.

       After carefully reviewing the complaint, the Court finds that Mr. Douce Al-
Dey failed to state a claim within this court's subject matter jurisdiction. The
complaint alleges that New York City police, officials, and contractors have taken
Mr. Douce Al-Dey's automobile in violation of criminal laws, and his civil and
constitutional rights, including the right to travel and the right not to have property
taken. Compl. ~~ 1, 6-10.

       Subject-matter jurisdiction can be challenged by the parties at any time, or
by the court sua sponte. Folden v. United States, 379 F.3d 1344, 1354 (Fed. Cir.
2004). Pursuant to Rule 12(h)(3) of the Rules of the United States Court of Federal
Claims (RCFC), "if the court determines at any time that it lacks subject-matter
jurisdiction, the court must dismiss the action." When a court undertakes this
determination, "the allegations stated in the complaint are taken as true and
jurisdiction is decided on the face of the pleadings." Folden, 379 F.3d at 1354.
       Plaintiff seems to be confused about the jurisdiction of our court. We have
the power to hear only cases brought against the United States government; we do
not have jurisdiction over claims against city officials or agents. See 28 U.S.C.
§ 1491; RCFC lO(a); Vlahakis v. United States, 215 Ct. Cl. 1018, 1018 (1978); Clark
v. United States, No. 11-lOC, 2014 WL 3728172, at *9 (Fed. Cl. July 28, 2014).
Since the complaint does not allege anything done by or on behalf of the United
States government, the Court cannot entertain Mr. Douce Al-Dey's claims.

       For the foregoing reasons, plaintiffs complaint is DISMISSED as beyond our
court's jurisdiction pursuant to RCFC 12(h)(3). The Clerk shall close the case.

IT IS SO ORDERED.




                                       -2-